

Exhibit 10.5


























ADVISORY AGREEMENT


between


PACIFIC OAK STRATEGIC OPPORTUNITY REIT, INC.


and


PACIFIC OAK CAPITAL ADVISORS, LLC










November 1, 2019













--------------------------------------------------------------------------------



TABLE OF CONTENTS

PageARTICLE 1 – DEFINITIONS1ARTICLE 2 – APPOINTMENT9ARTICLE 3 – DUTIES OF THE
ADVISOR9
3.01 Organizational and Offering Services
9
3.02 Acquisition Services
9
3.03 Asset Management Services
10
3.04 Stockholder Services
12
3.05 Other Services
13ARTICLE 4 – AUTHORITY OF ADVISOR13
4.01 General
13
4.02 Powers of the Advisor
13
4.03 Approval by the Board
13
4.04 Modification or Revocation of Authority of Advisor
13ARTICLE 5 – BANK ACCOUNTS13ARTICLE 6 – RECORDS AND FINANCIAL
STATEMENTS14ARTICLE 7 – LIMITATION ON ACTIVITIES14ARTICLE 8 – FEES14
8.01 Acquisition Fees
14
8.02 Asset Management Fees
15
8.03 Disposition Fees
16
8.04 Subordinated Share of Cash Flows
16
8.05 Subordinated Incentive Fee
17
8.06 Changes to Fee Structure
17ARTICLE 9 – EXPENSES17
9.01 General
17
9.02 Timing of and Limitations on Reimbursements
19ARTICLE 10 – VOTING AGREEMENT20ARTICLE 11 – RELATIONSHIP OF ADVISOR AND
COMPANY; OTHER ACTIVITIES OF THE ADVISOR20
11.01 Relationship
20
11.02 Time Commitment
20
11.03 Investment Opportunities and Allocation
20ARTICLE 12 – THE KBS NAME21ARTICLE 13 – TERM AND TERMINATION OF THE
AGREEMENT21
13.01 Term
21
13.02 Termination by Either Party
21
13.03 Payments on Termination and Survival of Certain Rights and Obligations
21ARTICLE 14 – ASSIGNMENT22ARTICLE 15 – INDEMNIFICATION AND LIMITATION OF
LIABILITY22
15.01 Indemnification
22
15.02 Limitation on Indemnification
23
15.03 Limitation on Payment and Expenses
23ARTICLE 16 – MISCELLANEOUS23



i



--------------------------------------------------------------------------------



16.01 Notices
23
16.02 Modification
24
16.03 Severability
24
16.04 Construction
24
16.05 Entire Agreement
24
16.06 Waiver
24
16.07 Gender
24
16.08 Titles Not to Affect Interpretation
24
16.09 Counterparts
25





ii



--------------------------------------------------------------------------------



ADVISORY AGREEMENT
This Advisory Agreement, dated as of November 1, 2019 (the “Agreement”), is
between Pacific Oak Strategic Opportunity REIT, Inc., a Maryland corporation
(the “Company”), and Pacific Oak Capital Advisors, LLC, a Delaware limited
liability company (the “Advisor”).
W I T N E S S E T H
WHEREAS, the Company desires to avail itself of the knowledge, experience,
sources of information, advice, assistance and certain facilities available to
the Advisor and to have the Advisor undertake the duties and responsibilities
hereinafter set forth, on behalf of, and subject to the supervision of, the
board of directors of the Company (the “Board”), all as provided herein; and
WHEREAS, the Advisor is willing to undertake to render such services, subject to
the supervision of the Board, on the terms and conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
The following defined terms used in this Agreement shall have the meanings
specified below:
“Acquisition Expenses” means any and all expenses, excluding the fee payable to
the Advisor pursuant to Section 8.01, incurred by the Company, the Advisor or
any Affiliate of either in connection with the selection, acquisition or
development of any property, loan or other potential investment, whether or not
acquired or originated, as applicable, including, without limitation, legal fees
and expenses, travel and communications expenses, costs of appraisals,
nonrefundable option payments on properties or other investments not acquired,
accounting fees and expenses, title insurance premiums and miscellaneous
expenses related to the selection, acquisition or development of any property,
loan or other potential investment.
“Acquisition Fees” means the fee payable to the Advisor pursuant to Section 8.01
plus all other fees and commissions, excluding Acquisition Expenses, paid by any
Person to any Person in connection with making or investing in any Property,
Loan or other Permitted Investment or the purchase, development or construction
of any Property by the Company. Included in the computation of such fees or
commissions shall be any real estate commission, selection fee, Development Fee,
Construction Fee, nonrecurring management fee, loan fees or points or any fee of
a similar nature, however designated. Excluded shall be Development Fees and
Construction Fees paid to Persons not Affiliated with the Advisor in connection
with the actual development and construction of a Property.
“Advisor” means (i) Pacific Oak Capital Advisors, LLC, a Delaware limited
liability company, or (ii) any successor advisor to the Company.



1



--------------------------------------------------------------------------------



“Affiliate” or “Affiliated” An Affiliate of another Person includes any of the
following: (i) any Person directly or indirectly controlling, controlled by, or
under common control with such other Person; (ii) any Person directly or
indirectly owning, controlling, or holding with the power to vote 10% or more of
the outstanding voting securities of such other Person; (iii) any legal entity
for which such Person acts as an executive officer, director, trustee, or
general partner; (iv) any Person 10% or more of whose outstanding voting
securities are directly or indirectly owned, controlled, or held, with power to
vote, by such other Person; and (v) any executive officer, director, trustee, or
general partner of such other Person. An entity shall not be deemed to control
or be under common control with an Advisor-sponsored program unless (i) the
entity owns 10% or more of the voting equity interests of such program or (ii) a
majority of the board of directors (or equivalent governing body) of such
program is composed of Affiliates of the entity.
“Appraised Value” means the value according to an appraisal made by an
Independent Appraiser.
“Asset Management Fee” shall have the meaning set forth in Section 8.02.
“Average Invested Assets” means, for a specified period, the average of the
aggregate book value of the assets of the Company invested, directly or
indirectly, in Properties, Loans and other Permitted Investments secured by real
estate before reserves for depreciation or bad debts or other similar non-cash
reserves, computed by taking the average of such values at the end of each month
during such period.
“Board” means the board of directors of the Company, as of any particular time.
“Bylaws” means the bylaws of the Company, as amended from time to time.
“Cash from Financings” means the net cash proceeds realized by the Company from
the financing of Properties, Loans or other Permitted Investments or from the
refinancing of any Company indebtedness (after deduction of all expenses
incurred in connection therewith).
“Cash from Sales and Settlements” means the net cash proceeds realized by the
Company (i) from the sale, exchange or other disposition of any of its assets or
any portion thereof after deduction of all expenses incurred in connection
therewith and (ii) from the prepayment, maturity, workout or other settlement of
any Loan or Permitted Investment or portion thereof after deduction of all
expenses incurred in connection therewith. In the case of a transaction
described in clause (i) (C) of the definition of “Sale” and (i)(B) of the
definition of “Settlement,” Cash from Sales and Settlements means the proceeds
of any such transaction actually distributed to the Company from the Joint
Venture or partnership. Cash from Sales and Settlements shall not include Cash
from Financings.
“Cash from Sales, Settlements and Financings” means the total sum of Cash from
Sales and Settlements and Cash from Financings.
“Charter” means the articles of incorporation of the Company, as amended from
time to time.





2



--------------------------------------------------------------------------------



“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.
“Company” means Pacific Oak Strategic Opportunity REIT, Inc., a corporation
organized under the laws of the State of Maryland.
“Competitive Real Estate Commission” means a real estate or brokerage commission
for the purchase or sale of property that is reasonable, customary, and
competitive in light of the size, type, and location of the property.
“Conflicts Committee” shall have the meaning set forth in the Company’s Charter.
“Construction Fee” means a fee or other remuneration for acting as general
contractor and/or construction manager to construct improvements, supervise and
coordinate projects or to provide major repairs or rehabilitation on a Property.
“Contract Sales Price” means the total consideration received by the Company for
the sale of a Property, Loan or other Permitted Investment.
“Cost of Loans and other Permitted Investments” means the sum of the cost of all
Loans and Permitted Investments held, directly or indirectly, by the Company,
calculated each month on an ongoing basis, and calculated as follows for each
investment: the lesser of (i) the amount actually paid or allocated to acquire
or fund the Loan or Permitted Investment (inclusive of fees and expenses related
thereto and the amount of any debt associated with or used to acquire or fund
such investment) and (ii) the outstanding principal amount of such Loan or
Permitted Investment (plus the fees and expenses related to the acquisition or
funding of such investment), as of the time of calculation. With respect to any
Loan or Permitted Investment held by the Company through a Joint Venture or
partnership of which it is, directly or indirectly, a partner, such amount shall
be the Company’s proportionate share thereof.
“Cost of Real Estate Investments” means the sum of (i) with respect to
Properties wholly owned, directly or indirectly, by the Company, the amount
actually paid or allocated to the purchase, development, construction or
improvement of Properties, inclusive of fees and expenses related thereto, plus
the amount of any outstanding debt attributable to such Properties and (ii) in
the case of Properties owned by any Joint Venture or partnership in which the
Company or the Partnership is, directly or indirectly, a partner, the portion of
the amount actually paid or allocated to the purchase, development, construction
or improvement of Properties, inclusive of fees and expenses related thereto,
plus the amount of any outstanding debt associated with such Properties that is
attributable to the Company’s investment in the Joint Venture or partnership.
“Dealer Manager” means (i) Pacific Oak Capital Markets Group, LLC, a Delaware
limited liability company, or (ii) any successor dealer manager to the Company.
“Development Fee” means a fee for the packaging of a Property, including
negotiating and approving plans, and undertaking to assist in obtaining zoning
and necessary variances and necessary financing for the Property, either
initially or at a later date.



3



--------------------------------------------------------------------------------



“Director” means a member of the board of directors of the Company.
“Disposition Fee” shall have the meaning set forth in Section 8.03.
“Distributions” means any distributions of money or other property by the
Company to owners of Shares, including distributions that may constitute a
return of capital for federal income tax purposes.
“GAAP” means accounting principals generally accepted in the United States.
“Gross Proceeds” means the aggregate purchase price of all Shares sold for the
account of the Company through an Offering, without deduction for Organization
and Offering Expenses.
“KBS Advisory Agreement” means the advisory agreement between the Company and
its prior advisor, KBS Capital Advisors LLC, dated October 7, 2019, which
agreement terminated on October 31, 2019.
“Independent Appraiser” means a person or entity with no material current or
prior business or personal relationship with the Advisor or the Directors, who
is engaged to a substantial extent in the business of rendering opinions
regarding the value of assets of the type held by the Company, and who is a
qualified appraiser of real estate as determined by the Board. Membership in a
nationally recognized appraisal society such as the American Institute of Real
Estate Appraisers (M.A.I.) or the Society of Real Estate Appraisers (S.R.E.A.)
shall be conclusive evidence of such qualification.
“Invested Capital” means the amount calculated by multiplying the total number
of Shares purchased by Stockholders since Company inception by the issue price,
reduced by any amounts paid by the Company to repurchase Shares since Company
inception.
“Joint Venture” means any joint venture, limited liability company or other
Affiliate of the Company that owns, in whole or in part, on behalf of the
Company any Properties, Loans or other Permitted Investments.
“Listed” or “Listing” shall have the meaning set forth in the Company’s Charter.
“Loans” means mortgage loans and other types of debt financing investments made
by the Company or the Partnership, either directly or indirectly, including
through ownership interests in a Joint Venture or partnership, including,
without limitation, mezzanine loans, B-notes, bridge loans, convertible
mortgages, wraparound mortgage loans, construction mortgage loans, loans on
leasehold interests, and participations in such loans.
“Market Value” shall have the meaning set forth in Section 8.05.
“NASAA Guidelines” means the NASAA Statement of Policy Regarding Real Estate
Investment Trusts as in effect on the date hereof.
“Net Income” means, for any period, the total revenues applicable to such
period, less the total expenses applicable to such period excluding additions to
reserves for depreciation, bad debts or other similar non-cash reserves;
provided, however, Net Income for purposes of calculating



4



--------------------------------------------------------------------------------



total allowable Operating Expenses (as defined herein) shall exclude the gain
from the sale of the Company’s assets.
“Offering” means any offering of Shares that is registered with the SEC,
excluding Shares offered under any employee benefit plan.
“Operating Cash Flow” means Operating Revenue Cash Flows minus the sum of (i)
Operating Expenses, (ii) all principal and interest payments on indebtedness and
other sums paid to lenders, (iii) the expenses of raising capital such as
Organization and Offering Expenses, legal, audit, accounting, underwriting,
brokerage, listing, registration, and other fees, printing and other such
expenses and tax incurred in connection with the issuance, distribution,
transfer, registration and Listing of the Shares, (iv) taxes, (v) incentive fees
paid in compliance with Section IV.F. of the NASAA Guidelines and
(vi) Acquisition Fees, Acquisition Expenses, real estate commissions on the
resale of real property, and other expenses connected with the acquisition,
disposition, and ownership of real estate interests, loans or other property
(other than commissions on the sale of assets other than real property), such as
the costs of foreclosure, insurance premiums, legal services, maintenance,
repair and improvement of property.
“Operating Expenses” means all costs and expenses incurred by the Company, as
determined under GAAP, that in any way are related to the operation of the
Company or to Company business, including fees paid to the Advisor, but
excluding (i) the expenses of raising capital such as Organization and Offering
Expenses, legal, audit, accounting, underwriting, brokerage, listing,
registration, and other fees, printing and other such expenses and tax incurred
in connection with the issuance, distribution, transfer, registration and
Listing of the Shares, (ii) interest payments, (iii) taxes, (iv) non-cash
expenditures such as depreciation, amortization and bad loan reserves, (v)
incentive fees paid in compliance with Section IV.F. of the NASAA Guidelines and
(vi) Acquisition Fees, Acquisition Expenses, real estate commissions on the
resale of real property, and other expenses connected with the acquisition,
disposition, and ownership of real estate interests, loans or other property
(other than commissions on the sale of assets other than real property), such as
the costs of foreclosure, insurance premiums, legal services, maintenance,
repair and improvement of property.
“Operating Revenue Cash Flows” means the Company’s cash flow from ownership
and/or operation of (i) Properties, (ii) Loans, (iii) Permitted Investments,
(iv) short-term investments, and (v) interests in Properties, Loans and
Permitted Investments owned by any Joint Venture or any partnership in which the
Company or the Partnership is, directly or indirectly, a partner.
“Organization and Offering Expenses” means all expenses incurred by or on behalf
of the Company in connection with or preparing the Company for registration of
and subsequently offering and distributing its Shares to the public, whether
incurred before or after the date of this Agreement, which may include but are
not limited to, total underwriting and brokerage discounts and commissions
(including fees of the underwriters’ attorneys); any expense allowance granted
by the Company to the underwriter or any reimbursement of expenses of the
underwriter by the Company; expenses for printing, engraving and mailing;
compensation of employees while engaged in sales activity; charges of transfer
agents, registrars, trustees, escrow holders, depositaries and experts; and
expenses of qualification of the sale of the securities under Federal and State
laws, including taxes and fees, accountants’ and attorneys’ fees.



5



--------------------------------------------------------------------------------



“Partnership” means Pacific Oak Strategic Opportunity Limited Partnership, a
Delaware limited partnership formed to own and operate Properties, Loans and
other Permitted Investments on behalf of the Company.
“Permitted Investments” means all investments (other than Properties and Loans)
in which the Company may acquire an interest, either directly or indirectly,
including through ownership interests in a Joint Venture or partnership,
pursuant to its Charter, Bylaws and the investment objectives and policies
adopted by the Board from time to time, other than short-term investments
acquired for purposes of cash management.
“Person” means an individual, corporation, partnership, estate, trust (including
a trust qualified under Section 401(a) or 501(c) (17) of the Code), a portion of
a trust permanently set aside for or to be used exclusively for the purposes
described in Section 642(c) of the Code, association, private foundation within
the meaning of Section 509(a) of the Code, joint stock company or other entity,
or any government or any agency or political subdivision thereof, and also
includes a group as that term is used for purposes of Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended.
“Prior Advisor Performance Fee Value” means the value of the Subordinated Share
of Cash Flows (as defined in the KBS Advisory Agreement) based on a hypothetical
liquidation of the Company’s assets and liabilities at their then-current
estimated values used in the 2018 NAV (as defined in the KBS Advisory Agreement)
calculation, less any potential amounts to be paid as closing costs and fees
related to the disposition of real property, all as determined and used in
calculating the number of RSUs (as defined in the KBS Advisory Agreement) to be
issued to KBS Capital Advisors LLC in connection with the termination of the KBS
Advisory Agreement.
“Property” means any real property or properties transferred or conveyed to the
Company or the Partnership, either directly or indirectly, including through
ownership interests in a Joint Venture or partnership.
“Property Manager” means an entity that has been retained to perform and carry
out at one or more of the Properties property-management services, excluding
persons, entities or independent contractors retained or hired to perform
facility management or other services or tasks at a particular Property, the
costs for which are passed through to and ultimately paid by the tenant at such
Property.
“REIT” means a “real estate investment trust” under Sections 856 through 860 of
the Code.
“Sale” means any transaction or series of transactions whereby: (A) the Company
or the Partnership sells, grants, transfers, conveys, or relinquishes its
ownership of any Property, Loan or other Permitted Investment or portion
thereof, including the transfer of any Property that is the subject of a ground
lease, including any event with respect to any Property, Loan or other Permitted
Investment that gives rise to a significant amount of insurance proceeds or
condemnation awards, and including the issuance by one of the Company’s
subsidiaries of any asset-backed securities or collateralized debt obligations
as part of a securitization transaction; (B) the Company or the Partnership
sells, grants, transfers, conveys, or relinquishes its ownership of all or
substantially all of the interest of the Company or the Partnership in any Joint
Venture or any partnership in which it is a partner; or (C) any Joint Venture or
any partnership in which the Company or the Partnership



6



--------------------------------------------------------------------------------



is a partner, sells, grants, transfers, conveys, or relinquishes its ownership
of any Property, Loan or other Permitted Investment or portion thereof,
including any event with respect to any Property, Loan or other Permitted
Investment that gives rise to insurance claims or condemnation awards, and
including the issuance by such Joint Venture or any partnership or one of its
subsidiaries of any asset-backed securities or collateralized debt obligations
as part of a securitization transaction.
“SEC” means the United States Securities and Exchange Commission.
“Settlement” means the prepayment, maturity, workout or other settlement of any
Loan or other Permitted Investment or portion thereof owned, directly or
indirectly, by (A) the Company or the Partnership or (B) any Joint Venture or
any partnership in which the Company or the Partnership is, directly or
indirectly, a partner.
“Shares” means shares of common stock of the Company, par value $.01 per share.
“Stockholders” means the registered holders of the Shares.
“Stockholders’ 7% Return” means, as of any date, an aggregate amount equal to a
7% cumulative, non-compounded, annual return on Invested Capital (calculated
like simple interest on a daily basis based on a three hundred sixty-five day
year) since Company inception. For purposes of calculating the Stockholders’ 7%
Return, Invested Capital shall be determined for each day during the period for
which the Stockholders’ 7% Return is being calculated (i.e. although the
calculation is performed since Company inception, it will take into account the
specific dates that Shares were purchased by Stockholders or repurchased by the
Company) and shall be calculated net of (1) Distributions of Operating Cash Flow
since Company inception to the extent such Distributions of Operating Cash Flow
provide a cumulative, non-compounded, annual return in excess of 7% since
Company inception, as such amounts are computed on a daily basis based on a
three hundred sixty-five day year and (2) Distributions of Cash from Sales,
Settlements and Financings since Company inception, except to the extent such
Distributions would be required to supplement Distributions of Operating Cash
Flow in order to achieve a cumulative, non-compounded, annual return of 7% since
Company inception, as such amounts are computed on a daily basis based on a
three hundred sixty-five day year.
“Subordinated Incentive Fee” means the fee payable to the Advisor under certain
circumstances if the Shares are Listed, as calculated in Section 8.05.
“Subordinated Incentive Fee Threshold” has the meaning set forth in Section
8.05.
“Subordinated Performance Fee Due Upon Termination” means a fee payable in the
form of an interest bearing promissory note (the “Performance Fee Note”) in a
principal amount equal to the amount, if any, by which (I) (1) 15% of the
amount, if any, by which (a) the Appraised Value of the Company’s Properties at
the Termination Date, less amounts of all indebtedness secured by the Company’s
Properties, plus the fair market value of all other Loans, Permitted Investments
and other assets of the Company at the Termination Date, less amounts of
indebtedness related to such Loans and Permitted Investments, less any other
secured or unsecured indebtedness or known liabilities at the Termination Date,
plus total Distributions (excluding any stock dividend) from Company inception
through the Termination Date exceeds (b) the sum of Invested Capital plus total
Distributions required to be made to the stockholders in order to pay the
Stockholders’ 7%



7



--------------------------------------------------------------------------------



Return from Company inception through the Termination Date less (2) any prior
payment to the Advisor of a Subordinated Share of Cash Flows (the amount
calculated under (b) is the “Termination Fee Threshold”) exceeds (II) the Prior
Advisor Performance Fee. Interest on the Performance Fee Note will accrue
beginning on the Termination Date at a rate deemed fair and reasonable by the
Conflicts Committee. The Company shall repay the Performance Fee Note at such
time as the Company completes the first Sale or Settlement after the Termination
Date using Cash from Sales and Settlements. If the Cash from Sales and
Settlements from the first Sale or Settlement after the Termination Date is
insufficient to pay the Performance Fee Note in full, including accrued
interest, then the Performance Fee Note shall be paid in part from the Cash from
Sales and Settlements from the first Sale or Settlement, and in part from the
Cash from Sales and Settlements from each successive Sale or Settlement until
the Performance Fee Note is repaid in full, with interest. If the Performance
Fee Note has not been paid in full within five years from the Termination Date,
then the Advisor, its successors or assigns, may elect to convert the balance of
the fee, including accrued but unpaid interest, into Shares at a price per Share
equal to the average closing price of the Shares over the ten trading days
immediately preceding the date of such election if the Shares are Listed at such
time. If the Shares are not Listed at such time, the Advisor, its successors or
assigns, may elect to convert the balance of the fee, including accrued but
unpaid interest, into Shares at a price per Share equal to the fair market value
for the Shares as determined by the Board based upon the Appraised Value of
Company’s Properties on the date of election plus the fair market value of all
other Loans and Permitted Investments of the Company on the date of election.
“Subordinated Share of Cash Flows” has the meaning set forth in Section 8.04.
“Subordinated Share of Cash Flows Threshold” has the meaning set forth in
Section 8.04.
“Termination Date” means the date of termination of the Agreement determined in
accordance with Article 13 hereof.
“Termination Fee Threshold” has the meaning set forth in the definition of
Subordinated Performance Fee Due Upon Termination.
“2%/25% Guidelines” means the requirement pursuant to the NASAA Guidelines that,
in any period of four consecutive fiscal quarters, total Operating Expenses not
exceed the greater of 2% of the Company’s Average Invested Assets during such
12-month period or 25% of the Company’s Net Income over the same 12-month
period.
ARTICLE 2
APPOINTMENT
The Company hereby appoints the Advisor to serve as its advisor and asset
manager on the terms and conditions set forth in this Agreement, and the Advisor
hereby accepts such appointment.





8



--------------------------------------------------------------------------------



ARTICLE 3
DUTIES OF THE ADVISOR
The Advisor is responsible for managing, operating, directing and supervising
the operations and administration of the Company and its assets. The Advisor
undertakes to use its best efforts to present to the Company potential
investment opportunities, to make investment decisions on behalf of the Company
subject to the limitations in the Company’s Charter, the direction and oversight
of the Board and Section 4.03 hereof, and to provide the Company with a
continuing and suitable investment program consistent with the investment
objectives and policies of the Company as determined and adopted from time to
time by the Board. Subject to the limitations set forth in this Agreement,
including Article 4 hereof, and the continuing and exclusive authority of the
Board over the management of the Company, the Advisor shall, either directly or
by engaging an Affiliate or third party, perform the following duties:
3.01 Organizational and Offering Services. The Advisor shall perform all
services related to the organization of the Company or any Offering or private
sale of the Company’s securities, other than services that (i) are to be
performed by the Dealer Manager, (ii) the Company elects to perform directly or
(iii) would require the Advisor to register as a broker-dealer with the SEC or
any state.
3.02 Acquisition Services.
(i) Serve as the Company’s investment and financial advisor and provide relevant
market research and economic and statistical data in connection with the
Company’s assets and investment objectives and policies;
(ii) Subject to Section 4 hereof and the investment objectives and policies of
the Company: (a) locate, analyze and select potential investments; (b) structure
and negotiate the terms and conditions of transactions pursuant to which
investments in Properties, Loans and other Permitted Investments will be made;
(c) acquire, originate and dispose of Properties, Loans and other Permitted
Investments on behalf of the Company; (d) arrange for financing and refinancing
and make other changes in the asset or capital structure of investments in
Properties, Loans and other Permitted Investments; and (e) enter into leases,
service contracts and other agreements for Properties, Loans and other Permitted
Investments;
(iii) Perform due diligence on prospective investments and create due diligence
reports summarizing the results of such work;
(iv) With respect to prospective investments presented to the Board, prepare
reports regarding such prospective investments that include recommendations and
supporting documentation necessary for the Directors to evaluate the proposed
investments;
(v) Obtain reports (which may be prepared by the Advisor or its Affiliates),
where appropriate, concerning the value of contemplated investments of the
Company;
(vi) Deliver to or maintain on behalf of the Company copies of all appraisals
obtained in connection with the Company’s investments; and
(vii) Negotiate and execute approved investments and other transactions,
including prepayments, maturities, workouts and other settlements of Loans and
other Permitted Investments.



9



--------------------------------------------------------------------------------



3.03 Asset Management Services.
(i) Real Estate and Related Services:
(a) Investigate, select and, on behalf of the Company, engage and conduct
business with (including enter contracts with) such Persons as the Advisor deems
necessary to the proper performance of its obligations as set forth in this
Agreement, including but not limited to consultants, accountants, lenders,
technical advisors, attorneys, brokers, underwriters, corporate fiduciaries,
escrow agents, depositaries, custodians, agents for collection, insurers,
insurance agents, developers, construction companies, Property Managers and any
and all Persons acting in any other capacity deemed by the Advisor necessary or
desirable for the performance of any of the foregoing services;
(b) Negotiate and service the Company’s debt facilities and other financings;
(c) Monitor applicable markets and obtain reports (which may be prepared by the
Advisor or its Affiliates) where appropriate, concerning the value of
investments of the Company;
(d) Monitor and evaluate the performance of each asset of the Company and the
Company’s overall portfolio of assets, provide daily management services to the
Company and perform and supervise the various management and operational
functions related to the Company’s investments;
(e) Formulate and oversee the implementation of strategies for the
administration, promotion, management, operation, maintenance, improvement,
financing and refinancing, marketing, leasing and disposition of Properties,
Loans and other Permitted Investments on an overall portfolio basis;
(f) Consult with the Company’s officers and the Board and assist the Board in
the formulation and implementation of the Company’s financial policies, and, as
necessary with respect to investment and borrowing opportunities presented to
the Board, furnish the Board with advice and recommendations with respect to the
making of investments consistent with the investment objectives and policies of
the Company and in connection with any borrowings proposed to be undertaken by
the Company;
(g) Oversee the performance by the Property Managers of their duties, including
collection and proper deposits of rental payments and payment of Property
expenses and maintenance;





10



--------------------------------------------------------------------------------



(h) Conduct periodic on-site property visits to some or all (as the Advisor
deems reasonably necessary) of the Properties to inspect the physical condition
of the Properties and to evaluate the performance of the Property Managers;
(i) Review, analyze and comment upon the operating budgets, capital budgets and
leasing plans prepared and submitted by each Property Manager and aggregate
these property budgets into the Company’s overall budget;
(j) Coordinate and manage relationships between the Company and any Joint
Venture partners; and
(k) Consult with the Company’s officers and the Board and provide assistance
with the evaluation and approval of potential asset disposition, sale and
refinancing opportunities that are presented to the Board.
(ii) Accounting and Other Administrative Services:
(a) Provide the day-to-day management of the Company and perform and supervise
the various administrative functions reasonably necessary for the management of
the Company;
(b) From time to time, or at any time reasonably requested by the Board, make
reports to the Board on the Advisor’s performance of services to the Company
under this Agreement;
(c) Make reports to the Conflicts Committee each quarter of the investments that
have been made by other programs sponsored by the Advisor or any of its
Affiliates as well as any investments that have been made by the Advisor or any
of its Affiliates directly;
(d) Provide or arrange for any administrative services and items, legal and
other services, office space, office furnishings, personnel and other overhead
items necessary and incidental to the Company’s business and operations;
(e) Provide financial and operational planning services;
(f) Maintain accounting and other record-keeping functions at the Company and
investment levels, including information concerning the activities of the
Company as shall be required to prepare and to file all periodic financial
reports, tax returns and any other information required to be filed with the
SEC, the Internal Revenue Service and any other regulatory agency;
(g) Maintain and preserve all appropriate books and records of the Company;
(h) Provide tax and compliance services and coordinate with appropriate third
parties, including the Company’s independent auditors and other consultants, on
related tax matters;





11



--------------------------------------------------------------------------------



(i) Provide the Company with all necessary cash management services;
(j) Manage and coordinate with the transfer agent the dividend process and
payments to Stockholders;
(k) Consult with the Company’s officers and the Board and assist the Board in
evaluating and obtaining adequate insurance coverage based upon risk management
determinations;
(l) Provide the Company’s officers and the Board with timely updates related to
the overall regulatory environment affecting the Company, as well as managing
compliance with such matters, including but not limited to compliance with the
Sarbanes-Oxley Act of 2002;
(m) Consult with the Company’s officers and the Board relating to the corporate
governance structure and appropriate policies and procedures related thereto;
(n) Perform all reporting, record keeping, internal controls and similar matters
in a manner to allow the Company to comply with applicable law, including
federal and state securities laws and the Sarbanes-Oxley Act of 2002;
(o) Notify the Board of all proposed material transactions before they are
completed; and
(p) Do all things necessary to assure its ability to render the services
described in this Agreement.
3.04 Stockholder Services.
(i) Manage services for and communications with Stockholders, including
answering phone calls, preparing and sending written and electronic reports and
other communications;
(ii) Oversee the performance of the transfer agent and registrar;
(iii) Establish technology infrastructure to assist in providing Stockholder
support and service; and
(iv) Consistent with Section 3.01, the Advisor shall perform the various
subscription processing services reasonably necessary for the admission of new
Stockholders.
3.05 Other Services. Except as provided in Article 7, the Advisor shall perform
any other services reasonably requested by the Company (acting through the
Conflicts Committee).





12



--------------------------------------------------------------------------------



ARTICLE 4
AUTHORITY OF ADVISOR
4.01 General. All rights and powers to manage and control the day-to-day
business and affairs of the Company shall be vested in the Advisor. The Advisor
shall have the power to delegate all or any part of its rights and powers to
manage and control the business and affairs of the Company to such officers,
employees, Affiliates, agents and representatives of the Advisor or the Company
as it may deem appropriate. Any authority delegated by the Advisor to any other
Person shall be subject to the limitations on the rights and powers of the
Advisor specifically set forth in this Agreement or the Charter.
4.02 Powers of the Advisor. Subject to the express limitations set forth in this
Agreement and the continuing and exclusive authority of the Board over the
management of the Company, the power to direct the management, operation and
policies of the Company, including making, financing and disposing of
investments, shall be vested in the Advisor, which shall have the power by
itself and shall be authorized and empowered on behalf and in the name of the
Company to carry out any and all of the objectives and purposes of the Company
and to perform all acts and enter into and perform all contracts and other
undertakings that it may in its sole discretion deem necessary, advisable or
incidental thereto to perform its obligations under this Agreement.
4.03 Approval by the Board. Notwithstanding the foregoing, the Advisor may not
take any action on behalf of the Company without the prior approval of the Board
or duly authorized committees thereof if the Charter or Maryland General
Corporation Law require the prior approval of the Board. If the Board or a
committee of the Board must approve a proposed investment, financing or
disposition or chooses to do so, the Advisor will deliver to the Board or
committee, as applicable, all documents required by it to evaluate such
investment, financing or disposition.
4.04 Modification or Revocation of Authority of Advisor. The Board may, at any
time upon the giving of notice to the Advisor, modify or revoke the authority or
approvals set forth in Article 3 and this Article 4 hereof; provided, however,
that such modification or revocation shall be effective upon receipt by the
Advisor and shall not be applicable to investment transactions to which the
Advisor has committed the Company prior to the date of receipt by the Advisor of
such notification.
ARTICLE 5
BANK ACCOUNTS
The Advisor may establish and maintain one or more bank accounts in its own name
for the account of the Company or in the name of the Company and may collect and
deposit into any such account or accounts, and disburse from any such account or
accounts, any money on behalf of the Company, under such terms and conditions as
the Board may approve, provided that no funds shall be commingled with the funds
of the Advisor. The Advisor shall from time to time render appropriate
accountings of such collections and payments to the Board and the independent
auditors of the Company.





13



--------------------------------------------------------------------------------



ARTICLE 6
RECORDS AND FINANCIAL STATEMENTS
The Advisor, in the conduct of its responsibilities to the Company, shall
maintain adequate and separate books and records for the Company’s operations in
accordance with GAAP, which shall be supported by sufficient documentation to
ascertain that such books and records are properly and accurately recorded. Such
books and records shall be the property of the Company and shall be available
for inspection by the Board and by counsel, auditors and other authorized agents
of the Company, at any time or from time to time during normal business hours.
Such books and records shall include all information necessary to calculate and
audit the fees or reimbursements paid under this Agreement. The Advisor shall
utilize procedures to attempt to ensure such control over accounting and
financial transactions as is reasonably required to protect the Company’s assets
from theft, error or fraudulent activity. All financial statements that the
Advisor delivers to the Company shall be prepared on an accrual basis in
accordance with GAAP, except for special financial reports that by their nature
require a deviation from GAAP. The Advisor shall liaise with the Company’s
officers and independent auditors and shall provide such officers and auditors
with the reports and other information that the Company so requests.
ARTICLE 7
LIMITATION ON ACTIVITIES
Notwithstanding any provision in this Agreement to the contrary, the Advisor
shall not take any action that, in its sole judgment made in good faith, would
(i) adversely affect the ability of the Company to qualify or continue to
qualify as a REIT under the Code, (ii) subject the Company to regulation under
the Investment Company Act of 1940, as amended, (iii) violate any law, rule,
regulation or statement of policy of any governmental body or agency having
jurisdiction over the Company, its Shares or its other securities, (iv) require
the Advisor to register as a broker-dealer with the SEC or any state, or (v)
violate the Charter or Bylaws. In the event an action that would violate (i)
through (v) of the preceding sentence but such action has been ordered by the
Board, the Advisor shall notify the Board of the Advisor’s judgment of the
potential impact of such action and shall refrain from taking such action until
it receives further clarification or instructions from the Board. In such event,
the Advisor shall have no liability for acting in accordance with the specific
instructions of the Board so given.
ARTICLE 8
FEES
8.01 Acquisition Fees. As compensation for the investigation, selection,
sourcing and acquisition or origination (by purchase, investment or exchange) of
Properties, Loans and other Permitted Investments, the Company shall pay an
Acquisition Fee to the Advisor for each such investment (whether an acquisition
or origination). With respect to the acquisition or origination of a Property,
Loan or other Permitted Investment to be wholly owned, directly or indirectly,
by the Company, the Acquisition Fee payable to the Advisor shall equal 1.0% of
the sum of the amount actually paid or allocated to fund the acquisition,
origination, development, construction or improvement of the Property, Loan or
other Permitted Investment, inclusive of the Acquisition Expenses associated
with such Property, Loan or other Permitted Investment and the amount of any
debt associated with, or used to fund the investment in, such Property, Loan or
other Permitted Investment. With respect to the acquisition or origination of a
Property, Loan or other Permitted



14



--------------------------------------------------------------------------------



Investment through any Joint Venture or any partnership in which the Company or
the Partnership is, directly or indirectly, a partner, the Acquisition Fee
payable to the Advisor shall equal 1.0% of the portion of the amount actually
paid or allocated to fund the acquisition, origination, development,
construction or improvement of the Property, Loan or other Permitted Investment,
inclusive of the Acquisition Expenses associated with such Property, Loan or
other Permitted Investment, plus the amount of any debt associated with, or used
to fund the investment in, such Property, Loan or other Permitted Investment
that is attributable to the Company’s investment in such Joint Venture or
partnership. Notwithstanding anything herein to the contrary, the payment of
Acquisition Fees by the Company shall be subject to the limitations on
Acquisition Fees contained in (and defined in) the Company’s Charter. The
Advisor shall submit an invoice to the Company following the closing or closings
of each acquisition or origination, accompanied by a computation of the
Acquisition Fee. Generally, the Acquisition Fee payable to the Advisor shall be
paid at the closing of the transaction upon receipt of the invoice by the
Company. However, the Acquisition Fee may or may not be taken, in whole or in
part, as to any year in the sole discretion of the Advisor. All or any portion
of the Acquisition Fees not taken as to any fiscal year shall be deferred
without interest and may be paid in such other fiscal year as the Advisor shall
determine.
8.02 Asset Management Fees.
(i) Except as provided in Section 8.02(ii) hereof, the Company shall pay the
Advisor as compensation for the services described in Section 3.03 hereof a
monthly fee (the “Asset Management Fee”) in an amount equal to one-twelfth of
0.75% of the sum of the Cost of Real Estate Investments and the Cost of Loans
and other Permitted Investments. The Advisor shall submit a monthly invoice to
the Company, accompanied by a computation of the Asset Management Fee for the
applicable period. Generally, the Asset Management Fee payable to the Advisor
shall be paid on the last day of such month, or the first business day following
the last day of such month. However, the Asset Management Fee may or may not be
taken, in whole or in part, as to any year in the sole discretion of the
Advisor. All or any portion of the Asset Management Fees not taken as to any
fiscal year shall be deferred without interest and may be paid in such other
fiscal year as the Advisor shall determine.
(ii) Notwithstanding anything contained in Section 8.02(i) to the contrary, a
Property, Loan or other Permitted Investment that has suffered an impairment in
value, reduction in cash flow or other negative circumstances may either be
excluded from the calculation of the Cost of Real Estate Investments or the Cost
of Loans and other Permitted Investments or included in such calculation at a
reduced value that is recommended by the Advisor and the Company’s management
and then approved by a majority of the Company’s independent directors, and the
resulting change in the Asset Management Fee with respect to such an investment
will be applicable upon the earlier to occur of the date on which (i) such
investment is sold, (ii) such investment is surrendered to a Person other than
the Company, its direct or indirect wholly owned subsidiary or a Joint Venture
or partnership in which the Company has an interest, (iii) the Advisor
determines that it will no longer pursue collection or other remedies related to
such investment, or (iv) the Advisor recommends a revised fee arrangement with
respect to such investment.





15



--------------------------------------------------------------------------------



8.03 Disposition Fees. If the Advisor or any of its Affiliates provide a
substantial amount of services (as determined by the Conflicts Committee) in
connection with a Sale, the Advisor or such Affiliate shall receive a fee at the
closing (the “Disposition Fee”) equal to 1% of the Contract Sales Price;
provided, however, that if in connection with such Sale commissions are paid to
third parties other than the Advisor or its Affiliates, the fee paid to the
Advisor or any of its Affiliates may not exceed the commissions paid to such
unaffiliated third parties; and provided further that no Disposition Fee shall
be payable to the Advisor for any Sale if such Sale involves the Company selling
all or substantially all of its assets in one or more transactions designed to
effectuate a business combination transaction (as opposed to a Company
liquidation, in which case the Disposition Fee would be payable if the Advisor
or an Affiliate provides a substantial amount of services as provided above).
The payment of any Disposition Fees by the Company shall be subject to the
limitations contained in the Company’s Charter. Any Disposition Fee payable
under this Section 8.03 may be paid in addition to commissions paid to
non-Affiliates, provided that the total commissions (including such Disposition
Fee) paid to all Persons by the Company for each Sale shall not exceed an amount
equal to the lesser of (i) 6% of the aggregate Contract Sales Price of each
Property, Loan or other Permitted Investment or (ii) the Competitive Real Estate
Commission for each Property, Loan or other Permitted Investment. The Advisor
shall submit an invoice to the Company following the closing or closings of each
disposition, accompanied by a computation of the Disposition Fee. Generally, the
Disposition Fee payable to the Advisor shall be paid at the closing of the
transaction upon receipt of the invoice by the Company. However, the Disposition
Fee may or may not be taken, in whole or in part, as to any year in the sole
discretion of the Advisor. All or any portion of the Disposition Fees not taken
as to any fiscal year shall be deferred without interest and may be paid in such
other fiscal year as the Advisor shall determine.
8.04 Subordinated Share of Cash Flows. The Subordinated Share of Cash Flows
shall be payable to the Advisor in an amount equal to the amount, if any, by
which (I) 15% of Operating Cash Flow and Cash from Sales, Settlements and
Financings remaining after the Stockholders have received Distributions of
Operating Cash Flow and of Cash from Sales, Settlements and Financings since
Company inception such that the owners of all outstanding Shares have received
Distributions since Company inception in an aggregate amount equal to the sum of
the Stockholders’ 7% Return and Invested Capital, exceeds (II) the Prior Advisor
Performance Fee Value.
When determining whether the above threshold (the “Subordinated Share of Cash
Flows Threshold”) has been met:
(A) Any stock dividend since Company inception shall not be included as a
Distribution; and
(B) Distributions since Company inception paid on Shares redeemed by the Company
(and thus no longer included in the determination of Invested Capital), shall
not be included as a Distribution.
Following Listing, no Subordinated Share of Cash Flows will be paid to the
Advisor.
If the Subordinated Share of Cash Flows is payable to the Advisor, the Advisor
shall submit a monthly invoice to the Company, accompanied by a computation of
the total amount of the



16



--------------------------------------------------------------------------------



Subordinated Share of Cash Flows for the applicable period. Generally, the
Subordinated Share of Cash Flows payable to the Advisor shall be paid on the
last day of such month, or the first business day following the last day of such
month. However, the Subordinated Share of Cash Flows may or may not be taken, in
whole or in part, as to any year in the sole discretion of the Advisor. All or
any portion of the Subordinated Share of Cash Flows not taken as to any fiscal
year shall be deferred without interest and may be paid in such other fiscal
year as the Advisor shall determine.
8.05 Subordinated Incentive Fee. Upon Listing, the Advisor shall be entitled to
the Subordinated Incentive Fee in an amount equal to the amount, if any, by
which (I) 15% of the amount by which (i) the market value of the outstanding
Shares of the Company, measured by taking the average closing price or the
average of the bid and asked price, as the case may be, over a period of 30 days
during which the Shares are traded, with such period beginning 180 days after
Listing (the “Market Value”), plus the total of all Distributions paid to
Stockholders (excluding any stock dividends) from Company inception until the
date that Market Value is determined, exceeds (ii) the sum of (A) 100% of
Invested Capital and (B) the total Distributions required to be paid to the
Stockholders in order to pay the Stockholders’ 7% Return from Company inception
through the date Market Value is determined (the sum of (A) and (B) is the
“Subordinated Incentive Fee Threshold”) exceeds (II) the Prior Advisor
Performance Fee Value. The Company shall have the option to pay such fee in the
form of cash, Shares, a promissory note or any combination of the foregoing. The
Subordinated Incentive Fee will be reduced by the amount of any prior payment to
the Advisor of a Subordinated Share of Cash Flows. In the event the Subordinated
Incentive Fee is paid to the Advisor following Listing, no other performance fee
will be paid to the Advisor. In addition, the Subordinated Incentive Fee may or
may not be taken, in whole or in part, as to any year in the sole discretion of
the Advisor. All or any portion of the Subordinated Incentive Fee not taken as
to any fiscal year shall be deferred without interest and may be paid in such
other fiscal year as the Advisor shall determine.
8.06 Changes to Fee Structure. The Advisor and the Company shall not agree to
reduce the Subordinated Share of Cash Flows Threshold, the Subordinated
Incentive Fee Threshold or the Termination Fee Threshold without the approval of
Stockholders holding a majority of the Shares. In the event of Listing, the
Company and the Advisor shall negotiate in good faith to establish a fee
structure appropriate for a perpetual-life entity.
ARTICLE 9
EXPENSES
9.01 General. In addition to the compensation paid to the Advisor pursuant to
Article 8 hereof, the Company shall pay directly or reimburse the Advisor for
all of the expenses paid or incurred by the Advisor or its Affiliates on behalf
of the Company or in connection with the services provided to the Company
pursuant to this Agreement, including, but not limited to:
(i) All Organization and Offering Expenses; provided, however, that the Company
shall not reimburse the Advisor to the extent such reimbursement would cause the
total amount spent by the Company on Organization and Offering Expenses to
exceed 15% of the Gross Proceeds raised as of the date of the reimbursement and
provided further that within 60 days after the end of the month in which an
Offering terminates, the Advisor shall reimburse the Company to the extent the
Company incurred Organization and Offering Expenses exceeding 15% of the Gross
Proceeds raised in the completed Offering;



17



--------------------------------------------------------------------------------



the Company shall not reimburse the Advisor for any Organization and Offering
Expenses that are not fair and commercially reasonable to the Company, and the
Advisor shall reimburse the Company for any Organization and Offering Expenses
that are not fair and commercially reasonable to the Company;
(ii) Acquisition Fees and Acquisition Expenses incurred in connection with the
selection and acquisition of Properties, Loans and other Permitted Investments,
including such expenses incurred related to assets pursued or considered but not
ultimately acquired by the Company, provided that, notwithstanding anything
herein to the contrary, the payment of Acquisition Fees and Acquisition Expenses
by the Company shall be subject to the limitations contained in the Company’s
Charter;
(iii) The actual out-of-pocket cost of goods and services used by the Company
and obtained from entities not Affiliated with the Advisor;
(iv) Interest and other costs for borrowed money, including discounts, points
and other similar fees;
(v) Taxes and assessments on income or Properties, taxes as an expense of doing
business and any other taxes otherwise imposed on the Company and its business,
assets or income;
(vi) Out-of-pocket costs associated with insurance required in connection with
the business of the Company or by its officers and Directors;
(vii) Expenses of managing, improving, developing, operating and selling
Properties, Loans and other Permitted Investments owned, directly or indirectly,
by the Company, as well as expenses of other transactions relating to such
Properties, Loans and other Permitted Investments, including but not limited to
prepayments, maturities, workouts and other settlements of Loans and other
Permitted Investments;
(viii) All out-of-pocket expenses in connection with payments to the Board and
meetings of the Board and Stockholders;
(ix) Personnel and related employment costs incurred by the Advisor or its
Affiliates in performing the services described in Article 3 hereof, including
but not limited to reasonable salaries and wages, benefits and overhead of all
employees directly involved in the performance of such services, provided that,
other than reimbursement of travel and communications expenses, no reimbursement
shall be made for compensation of such employees of the Advisor or its
Affiliates to the extent that such employees perform services for which the
Advisor receives Acquisition Fees or Disposition Fees;
(x) Out-of-pocket expenses of providing services for and maintaining
communications with Stockholders, including the cost of preparation, printing,
and mailing annual reports and other Stockholder reports, proxy statements and
other reports required by governmental entities;





18



--------------------------------------------------------------------------------



(xi) Audit, accounting and legal fees, and other fees for professional services
relating to the operations of the Company and all such fees incurred at the
request, or on behalf of, the Board, the Conflicts Committee or any other
committee of the Board;
(xii) Out-of-pocket costs for the Company to comply with all applicable laws,
regulations and ordinances;
(xiii) Expenses connected with payments of Distributions made or caused to be
made by the Company to the Stockholders;
(xiv) Expenses of organizing, redomesticating, merging, liquidating or
dissolving the Company or of amending the Charter or the Bylaws; and
(xv) All other out-of-pocket costs incurred by the Advisor in performing its
duties hereunder.
9.02 Timing of and Additional Limitations on Reimbursements.
(i) Expenses incurred by the Advisor on behalf of the Company and reimbursable
pursuant to this Article 9 shall be reimbursed no less than monthly to the
Advisor. The Advisor shall prepare a statement documenting the expenses of the
Company during each quarter and shall deliver such statement to the Company
within 45 days after the end of each quarter.
(ii) The Company shall not reimburse the Advisor at the end of any fiscal
quarter for Operating Expenses that in the four consecutive fiscal quarters then
ended (the “Expense Year”) exceed (the “Excess Amount”) the greater of 2% of
Average Invested Assets or 25% of Net Income (the “2%/25% Guidelines”) for such
year unless the Conflicts Committee determines that such excess was justified,
based on unusual and nonrecurring factors that the Conflicts Committee deems
sufficient. If the Conflicts Committee does not approve such excess as being so
justified, any Excess Amount paid to the Advisor during a fiscal quarter shall
be repaid to the Company. If the Conflicts Committee determines such excess was
justified, then, within 60 days after the end of any fiscal quarter of the
Company for which total reimbursed Operating Expenses for the Expense Year
exceed the 2%/25% Guidelines, the Advisor, at the direction of the Conflicts
Committee, shall cause such fact to be disclosed to the Stockholders in writing
(or the Company shall disclose such fact to the Stockholders in the next
quarterly report of the Company or by filing a Current Report on Form 8-K with
the SEC within 60 days of such quarter end), together with an explanation of the
factors the Conflicts Committee considered in determining that such excess
expenses were justified. The Company will ensure that such determination will be
reflected in the minutes of the meetings of the Board. All figures used in the
foregoing computation shall be determined in accordance with GAAP applied on a
consistent basis.
ARTICLE 10
VOTING AGREEMENT
The Advisor agrees that, with respect to any Shares now or hereinafter owned by
it, the Advisor will not vote or consent on matters submitted to the
stockholders of the Company



19



--------------------------------------------------------------------------------



regarding (i) the removal of the Advisor or any Affiliate of the Advisor, (ii)
any transaction between the Company and the Advisor or any of its Affiliates,
(iii) the election of directors of the Company or (iv) the approval or
termination of any contract with the Advisor or any Affiliate of the Advisor.
This voting restriction shall survive until such time that the Advisor is both
no longer serving as such and is no longer an Affiliate of the Company.
ARTICLE 11
RELATIONSHIP OF ADVISOR AND COMPANY;
OTHER ACTIVITIES OF THE ADVISOR
11.01 Relationship. The Company and the Advisor are not partners or joint
venturers with each other, and nothing in this Agreement shall be construed to
make them such partners or joint venturers. Nothing herein contained shall
prevent the Advisor from engaging in other activities, including, without
limitation, the rendering of advice to other Persons (including other REITs) and
the management of other programs advised, sponsored or organized by the Advisor
or its Affiliates. Nor shall this Agreement limit or restrict the right of any
manager, director, officer, employee or equityholder of the Advisor or its
Affiliates to engage in any other business or to render services of any kind to
any other Person. The Advisor may, with respect to any investment in which the
Company is a participant, also render advice and service to each and every other
participant therein. The Advisor shall promptly disclose to the Board the
existence of any condition or circumstance, existing or anticipated, of which it
has knowledge, that creates or could create a conflict of interest between the
Advisor’s obligations to the Company and its obligations to or its interest in
any other Person.
11.02 Time Commitment. The Advisor shall, and shall cause its Affiliates and
their respective employees, officers and agents to, devote to the Company such
time as shall be reasonably necessary to conduct the business and affairs of the
Company in an appropriate manner consistent with the terms of this Agreement.
The Company acknowledges that the Advisor and its Affiliates and their
respective employees, officers and agents may also engage in activities
unrelated to the Company and may provide services to Persons other than the
Company or any of its Affiliates.
11.03 Investment Opportunities and Allocation. The Advisor shall be required to
use commercially reasonable efforts to present a continuing and suitable
investment program to the Company that is consistent with the investment
policies and objectives of the Company, but neither the Advisor nor any
Affiliate of the Advisor shall be obligated generally to present any particular
investment opportunity to the Company even if the opportunity is of character
that, if presented to the Company, could be taken by the Company.
ARTICLE 12
THE PACIFIC OAK NAME
The Advisor and its Affiliates have a proprietary interest in the name “Pacific
Oak.” The Advisor hereby grants to the Company a non-transferable,
non-assignable, non-exclusive royalty-free right and license to use the name
“Pacific Oak” during the term of this Agreement. Accordingly, and in recognition
of this right, if at any time the Company ceases to retain the Advisor or one of
its Affiliates to perform advisory services for the Company, the Company will,
promptly after receipt of written request from the Advisor, cease to conduct
business under or use



20



--------------------------------------------------------------------------------



the name “Pacific Oak” or any derivative thereof and the Company shall change
its name and the names of any of its subsidiaries to a name that does not
contain the name “Pacific Oak” or any other word or words that might, in the
reasonable discretion of the Advisor, be susceptible of indication of some form
of relationship between the Company and the Advisor or any its Affiliates. At
such time, the Company will also make any changes to any trademarks,
servicemarks or other marks necessary to remove any references to the word
“Pacific Oak.” Consistent with the foregoing, it is specifically recognized that
the Advisor or one or more of its Affiliates has in the past and may in the
future organize, sponsor or otherwise permit to exist other investment vehicles
(including vehicles for investment in real estate) and financial and service
organizations having “Pacific Oak” as a part of their name, all without the need
for any consent (and without the right to object thereto) by the Company.
ARTICLE 13
TERM AND TERMINATION OF THE AGREEMENT
13.01 Term. This Agreement shall have an initial term of one year from the date
hereof and may be renewed for an unlimited number of successive one-year terms
upon mutual consent of the parties. The Company (acting through the Conflicts
Committee) will evaluate the performance of the Advisor annually before renewing
this Agreement, and each such renewal shall be for a term of no more than one
year. Any such renewal must be approved by the Conflicts Committee.
13.02 Termination by Either Party. This Agreement may be terminated upon 30 days
written notice without cause or penalty by the Company (acting in sole
discretion and authority of the Conflicts Committee) or upon 90 days written
notice without cause or penalty by the Advisor. The provisions of Articles 1,
10, 12, 13, 15 and 16 shall survive termination of this Agreement.
13.03 Payments on Termination and Survival of Certain Rights and Obligations.
Payments to the Advisor pursuant to this Section 13.03 shall be subject to the
2%/25% Guidelines to the extent applicable.
(i) After the Termination Date, the Advisor shall not be entitled to
compensation for further services hereunder except it shall be entitled to
receive from the Company within 30 days after the effective date of such
termination (A) all unpaid reimbursements of expenses and all earned but unpaid
fees payable to the Advisor prior to termination of this Agreement and (B) the
Subordinated Performance Fee Due Upon Termination, provided that (1) no
Subordinated Performance Fee Due Upon Termination will be due or paid if the
Company has paid or is obligated to pay the Subordinated Incentive Fee (2) no
Subordinated Performance Fee Due Upon Termination will be due or paid if this
Agreement is terminated by the Company for cause.
(ii) The Advisor shall promptly upon termination:
(a) pay over to the Company all money collected pursuant to this Agreement, if
any, after deducting any accrued compensation and reimbursement for its expenses
to which it is then entitled;





21



--------------------------------------------------------------------------------



(b) deliver to the Board a full accounting, including a statement showing all
payments collected by it and a statement of all money held by it, covering the
period following the date of the last accounting furnished to the Board;
(c) deliver to the Board all assets and documents of the Company then in the
custody of the Advisor; and
(d) cooperate with the Company to provide an orderly transition of advisory
functions.
ARTICLE 14
ASSIGNMENT
This Agreement may be assigned by the Advisor to an Affiliate with the consent
of the Conflicts Committee. The Advisor may assign any rights to receive fees or
other payments under this Agreement without obtaining the approval of the Board.
This Agreement shall not be assigned by the Company without the consent of the
Advisor, except in the case of an assignment by the Company to a corporation or
other organization that is a successor to all of the assets, rights and
obligations of the Company, in which case such successor organization shall be
bound hereunder and by the terms of said assignment in the same manner as the
Company is bound by this Agreement.
ARTICLE 15
INDEMNIFICATION AND LIMITATION OF LIABILITY
15.01 Indemnification. Except as prohibited by the restrictions provided in this
Section 15.01, Section 15.02 and Section 15.03, the Company shall indemnify,
defend and hold harmless the Advisor and its Affiliates, including their
respective officers, directors, equity holders, partners and employees, from all
liability, claims, damages or losses arising in the performance of their duties
hereunder, and related expenses, including reasonable attorneys’ fees, to the
extent such liability, claims, damages or losses and related expenses are not
fully reimbursed by insurance. Any indemnification of the Advisor may be made
only out of the net assets of the Company and not from Stockholders.
Notwithstanding the foregoing, the Company shall not indemnify the Advisor or
its Affiliates for any loss, liability or expense arising from or out of an
alleged violation of federal or state securities laws by such party unless one
or more of the following conditions are met: (i) there has been a successful
adjudication on the merits of each count involving alleged material securities
law violations as to the particular indemnitee; (ii) such claims have been
dismissed with prejudice on the merits by a court of competent jurisdiction as
to the particular indemnitee; or (iii) a court of competent jurisdiction
approves a settlement of the claims against a particular indemnitee and finds
that indemnification of the settlement and the related costs should be made, and
the court considering the request for indemnification has been advised of the
position of the SEC and of the published position of any state securities
regulatory authority in which securities of the Company were offered or sold as
to indemnification for violations of securities laws.
15.02 Limitation on Indemnification. Notwithstanding the foregoing, the Company
shall not provide for indemnification of the Advisor or its Affiliates for any
liability or loss suffered



22



--------------------------------------------------------------------------------



by any of them, nor shall any of them be held harmless for any loss or liability
suffered by the Company, unless all of the following conditions are met:
(i) The Advisor or its Affiliates have determined, in good faith, that the
course of conduct that caused the loss or liability was in the best interests of
the Company.
(ii) The Advisor or its Affiliates were acting on behalf of or performing
services for the Company.
(iii) Such liability or loss was not the result of negligence or misconduct by
the Advisor or its Affiliates.
        15.03 Limitation on Payment of Expenses. The Company shall pay or
reimburse reasonable legal expenses and other costs incurred by the Advisor or
its Affiliates in advance of the final disposition of a proceeding only if (in
addition to the procedures required by the Maryland General Corporation Law, as
amended from time to time) all of the following are satisfied: (a) the
proceeding relates to acts or omissions with respect to the performance of
duties or services on behalf of the Company, (b) the legal proceeding was
initiated by a third party who is not a stockholder or, if by a stockholder
acting in his or her capacity as such, a court of competent jurisdiction
approves such advancement and (c) the Advisor or its Affiliates undertake to
repay the amount paid or reimbursed by the Company, together with the applicable
legal rate of interest thereon, if it is ultimately determined that the
particular indemnitee is not entitled to indemnification.
ARTICLE 16
MISCELLANEOUS
16.01 Notices. Any notice, report or other communication required or permitted
to be given hereunder shall be in writing unless some other method of giving
such notice, report or other communication is required by the Charter, the
Bylaws or is accepted by the party to whom it is given, and shall be given by
being delivered by hand or by overnight mail or other overnight delivery service
to the addresses set forth herein:
To the Company or the Board:
Pacific Oak Strategic Opportunity REIT, Inc.
11150 Santa Monica Blvd
Los Angeles, CA 90025
To the Advisor:
Pacific Oak Capital Advisors, LLC
11150 Santa Monica Blvd
Los Angeles, CA 90025


Either party may at any time give notice in writing to the other party of a
change in its address for the purposes of this Section 16.01.





23



--------------------------------------------------------------------------------



16.02 Modification. This Agreement shall not be changed, modified, terminated or
discharged, in whole or in part, except by an instrument in writing signed by
both parties hereto, or their respective successors or permitted assigns, and
any change or modification to this Agreement must be in accordance with Section
8.06 hereof, to the extent applicable.
16.03 Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.
16.04 Construction. The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of Delaware.
16.05 Entire Agreement. This Agreement contains the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing.
16.06 Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.
16.07 Gender. Words used herein regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires.
16.08 Titles Not to Affect Interpretation. The titles of Articles and Sections
contained in this Agreement are for convenience only, and they neither form a
part of this Agreement nor are they to be used in the construction or
interpretation hereof.





24



--------------------------------------------------------------------------------



16.09 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.




[The remainder of this page is intentionally left blank.
Signature page follows.]






25



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.














PACIFIC OAK STRATEGIC OPPORTUNITY REIT, INC.
By: /s/ Keith D. Hall
Keith D. Hall, Chief Executive Officer
PACIFIC OAK CAPITAL ADVISORS, LLC
By: Pacific Oak Holding Group, LLC, sole Member
By: /s/ Peter McMillan III
Peter McMillan III, Member
By: /s/ Keith D. Hall
Keith D. Hall, Member



[Signature Page to Advisory Agreement of Pacific Oak Strategic Opportunity REIT,
Inc.]



